1
2
                                                        JS-6
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT

10         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

11
     Marc Rivera,
12
                                          Plaintiff,
13
                                                                Case No.
14                v.                                     EDCV 18-697 JGB (SHKx)
15   Western Express, Inc., et al.,
16                                    Defendants.              JUDGMENT
17
18   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
19
          Pursuant to the Order filed concurrent herewith, the Motions for Summary
20
     Judgment by Defendant Western Express, Inc. GRANTED. Plaintiff Marc
21
     Rivera’s complaint against Defendants is DISMISSED.
22
          Judgment is entered in favor of Defendants.
23
24
     Dated: October 18, 2019
25
26                                         THE HONORABLE JESUS G. BERNAL
                                           United States District Judge
27
28
